—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered October 31, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied after defendant was afforded a sufficient opportunity to be heard. The sentencing court’s inquiry was sufficient under the circumstances. Defendant expressly withdrew his challenge to *270the predicate felony statement. We have considered and rejected defendant’s remaining claims. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.